department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date a b a county c astate d a date e areligion f acountry g another state dear applicant contact person identification_number contact number fax number employer_identification_number uil code we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does your primary purpose and activity of paying death_benefits for your members prohibit exemption under sec_501 yes for the reasons described below facts the information submitted discloses that you were incorporated in the county of b in the state of c on date d your purposes as set forth in your articles of incorporation are to create form and establish an organization to help offset the cost of burial and funeral_expenses for members of the e religious community according to information submitted with your application your purpose is to provide specific financial assistance to your members upon their death in order to ameliorate the expenses of funeral burials and related expenses that may also take the form of transportation of the deceased member to the country of f for burial upon the death of a member or a member of his her immediate_family that is a husband receive dollar_figure receives only dollar_figure because burial expenses are lower in that country toward funeral_expenses if the member dies in country of f the surviving family wife or child the surviving family members in addition you own burial plots located in the state of g each plot costs dollar_figure each a member may elect to use a plot and thereby reduce the cash payment made to the surviving family members to dollar_figure there are only two criteria for a distribution one is to be a member of your organization the other is the death of a member or an immediate_family member of a member you have explained that the organization was formed when many persons related by common ancestry to one village in f arrived in the united_states several years ago the organization was formed to help members pay for funeral_expenses financial hardship is not required nor are there any income restrictions or limitations to receiving the death_benefits you have you are supported by membership fees these annual fees range from dollar_figure members no one receives compensation your only expenses are the death_benefits paid to your members todollar_figure law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for one or more exempt purposes unless its asset are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose purposes specified in sec_501 of the sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it the organization established a plan whereby it entered into agreements with revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_79_359 1979_2_cb_226 describes an organization which provided religious burial services that directly support and maintain its basic tenets and beliefs of an religion regarding burial of its members particular religion preparation of the body must be followed and blessing holding services over and interring the deceased were required the organization qualified for exemption under sec_501 of the code for exclusively religious purposes in order to comply with the religious tenets requirements regarding the the organization was formed by religious and lay leaders of a application you are not organized exclusively for one or more exempt purposes your articles of incorporation states that your purpose is to offset the cost of burial and funeral_expenses for members of the e religious community your articles do not limit your purpose to one ore more exempt purposes and it expressly empowers you to engage in activities which in themselves are not in furtherance of one or more exempt purposes therefore you do not meet the organizational_test described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for one or more exempt purposes because you are operated for the private benefit of your members rather than operating to provide a public benefit under sec_501 of the code in addition the payment of death_benefits is not a recognized exempt activity under sec_501 of the code you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit your members and their families rather than benefit the public the organization in this revenue_ruling made payments only the designated individuals identified by the contributors the death_benefits you pay are limited to your members and their families the payment of benefits to pre-selected specifically named individuals served a private interest rather than a public interest as contemplated under sec_501 of the code you are similar to the organization described in revrul_69_175 you likewise were formed to provide benefits to your members the group of parents provided a cooperative service for themselves and thus served their own private interests death_benefits to members and their immediate families the payment of these benefits serves private rather than a public interest in your case you provide it performed religious burial services the information you provided in your you are distinguished from the organization described in revrul_79_359 organization was formed to further its religious beliefs regarding the burial of members of a particular religion application and in your response indicate that you were not formed to carry out any religious burial services with regards to your deceased members your purpose is to pay death_benefits that is pay money to members or to relatives of the members’ immediate_family upon the death of a member or an immediate_family member the money is to be used to pay for expenses related to the burial of the deceased you are not operated for religious purposes within the meaning of sec_501 of the code that conclusion we have considered your application_for recognition of exemption from federal_income_tax under the provisions of sec_501 of the internal_revenue_code of and its applicable income_tax regulations based on the information submitted we have concluded that you are not an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes set forth in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
